The State of TexasAppellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                        June 2, 2015

                                    No. 04-14-00887-CR

                               Ricky Allenwentzel CALBAT,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR14-049
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER

       The Appellant’s second extension to file the brief is GRANTED IN PART. Time is
extended to June 15, 2015. No further extensions will be granted.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court